DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 7,593,200 B2), herein after Wu.
Regarding claim 1, Wu discloses, in Figure 1, a protection system for a power switch comprising:
a resistor (RCS) coupled in series with a decoupling capacitor (CCS); and
a detection circuit (Col. 2, Line 9) structured to receive a voltage of the resistor, determine a short circuit is occurring based on the received voltage (Col. 2, Lines 30 & 31), and transmit a fault trigger signal (FAULT FLAG) in response to determining the short circuit is occurring (Col. 2, Lines 19-21).
Regarding claim 2, Wu discloses, in Figure 1, the protection system of claim 1, comprising:
a gate driver circuit (12) structured to receive the fault trigger signal (FAULT FLAG) and turn off the power switch at a zero-current crossing in response to receiving the fault trigger signal (Col. 1, Lines 46-49).
Regarding claim 11, Wu discloses, in Figure 1, a method for protecting a power switch comprising:
receiving, with a detection circuit (Col. 2, Line 9), a voltage of a resistor (RCS) coupled in series with a decoupling capacitor (CCS);
determining, with the detection circuit, a short circuit is occurring based on the received voltage (Col. 2, Lines 30 & 31); and
transmitting, with the detection circuit, a fault trigger signal in response to determining the short circuit is occurring (Col. 2, Lines 19-21).
Regarding claim 12, Wu discloses, in Figure 1, the method of claim 11 comprising:
receiving, with a gate driver circuit (12), the fault trigger signal (FAULT FLAG); and
turning off, with the gate driver circuit, the power switch at a zero-current crossing in response to receiving the fault trigger signal (Col. 1, Lines 46-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bagarelli et al. (US 7,916,441 B2), herein after Bagarelli.
Regarding claim 3, Wu discloses the protection system of claim 2, but fails to disclose wherein the gate driver circuit includes a NOT logic gate structured to receive the fault trigger signal, an AND logic gate coupled to the NOT logic gate, and a soft turn-off circuit structured to receive the fault trigger signal.
However, Bagarelli discloses, in Figure 2 & 3, wherein the gate driver circuit (50) includes a NOT logic gate (Inverter of 111) structured to receive the fault trigger signal (ML), an AND logic gate (101) coupled to the NOT logic gate (Inverter of 111), and a soft turn-off circuit (100) structured to receive the fault trigger signal (Col. 3, Lines 5 & 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the protection system of Bagarelli in the gate driver circuit of Wu to protect “the electronic circuit against a fault” (Bagarelli, Col. 2, Lines 51 & 52).
Regarding claim 13, Wu discloses the method of claim 12, but fails to disclose wherein receiving the fault trigger signal includes receiving the fault trigger signal with a NOT logic gate of the gate driver circuit and receiving the fault trigger signal with a soft turn-off circuit of the gate driver circuit, and wherein the method comprises receiving, with an AND logic gate, an inverter signal of the fault trigger signal from the NOT logic gate.
However, Bagarelli discloses, in Figure 2 & 3, wherein receiving the fault trigger signal (ML) with a NOT logic gate (inverter of 111) of the gate driver circuit (50) and receiving the fault trigger signal with a soft turn-off circuit (100) of the gate driver circuit, and wherein the method comprises receiving, with an AND logic gate (101) an inverted signal of the fault trigger signal from the NOT logic gate (Col. 3, Lines 2-9).
Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Colmbra et al. (US 2019/0204164), herein after Colmbra.
Regarding claim 4, Wu discloses the protection system of claim 1, but fails to disclose wherein the resistor includes a printed circuit board trace arrangement having an equivalent resistance.
However, Colmbra discloses wherein the resistor includes a printed circuit board trace arrangement having an equivalent resistance (Para [0037], “resistance of the traces in a circuit board”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the circuit board parasitic resistance of Colmbra in the protection system of Wu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 14, Wu discloses the method of claim 11, but fails to disclose wherein the resistor includes a printed circuit board trace arrangement having an equivalent resistance.
However, Colmbra discloses wherein the resistor includes a printed circuit board trace arrangement having an equivalent resistance (Para [0037], “resistance of the traces in a circuit board”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Colmbra, as applied to claim 4 above, and further in view of Taylor et al. (US 2017/0150283 A1), herein after Taylor.
Regarding claim 5, Wu in view of Colmbra discloses the protection system of claim 4, but fail to disclose wherein the equivalent resistance is between 200 microohms and 10 milliohms.
However, Taylor discloses wherein the equivalent resistance is between 200 microohms and 10 milliohms (Para [0107], “resistance value could essentially be zero, for example less than 1 ohm or less than 100 milliohm”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the resistance values of Taylor in the protection system taught by Wu and Colmbra, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claims 6, 7, 9, 10, 16, 17, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Noda (US 2009/0309563 A1).
Regarding claim 6, Wu discloses the protection system of claim 1, but fails to disclose wherein the detection circuit comprises:
an amplifier structured to receive the resistor voltage;
a comparator structured to receive an amplified output from the amplifier and a short circuit voltage threshold; and
a signal latch structured to receive a fault detection signal from the comparator and output the fault trigger signal to a gate driver circuit.
However, Noda discloses, in Figure 4, wherein the detection circuit comprises:
an amplifier (3) structured to receive the resistor voltage (Vfb);
a comparator (5) structured to receive an amplified output (Ve) from the amplifier and a short circuit voltage threshold (Vi); and
a signal latch (7) structured to receive a fault detection signal (Rst) from the comparator and output the fault trigger signal (Q) to a gate driver circuit (Para [0027], “RS flip-flop 7…reset with an output signal Rst from the comparator 5, and a driver circuit 8 that generates a control signal….in accordance with a signal output from an output terminal Q of the RS flip-flop 7”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the detection circuit of Noda in the protection system of Wu to achieve the benefit of complementarily controlling the switching transistors “in accordance with voltage variations, thereby stabilizing the output voltage Vout at a predetermined voltage.” (Noda, Para [0036]).
Regarding claim 7, Wu in view of Noda disclose the protection system of claim 6, and Noda continues to disclose, in Figure 4, wherein the short circuit voltage threshold (Vi) corresponds to a first resistor voltage greater than a second resistor voltage generated (Vfb) generated by a toggling of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb...the switching transistor M1 is turned on…current detection voltage Vi is linearly increased…and thus the output voltage Vout is increased…”)
Regarding claim 9, Wu discloses the protection system of claim 1, and wherein the detection circuit is structured to determine the short circuit is occurring (Col. 2, Lines 28-31) but fails to disclose wherein the detection circuit amplifies the received voltage, compares the amplified voltage to a short circuit voltage threshold, and determines the amplified voltage is greater than the short circuit threshold, wherein the short circuit voltage threshold is greater than a first resistor voltage generated by a current flowing through the decoupling capacitor during toggling of the power switch. 
However, Noda discloses, in Figure 4, wherein the detection circuit amplifies the received voltage (Vfb), compares the amplified voltage (Ve) to a short circuit voltage threshold (Vi), and determines the amplified voltage is greater than the short circuit voltage threshold (Para [0032], “Vi is lower than or equal to the error voltage Ve”), wherein the short circuit voltage threshold is greater than a first resistor voltage generated by a current flowing through the decoupling capacitor during toggling of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb...the switching transistor M1 is turned on…current detection voltage Vi is linearly increased…and thus the output voltage Vout is increased…”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the detection circuit of Noda in the protection system of Wu, to achieve the benefit of complementarily controlling the switching transistors “in accordance with voltage variations, thereby stabilizing the output voltage Vout at a predetermined voltage.” (Noda, Para [0036]).
Regarding claim 10, Wu discloses the protection system of claim 1, but fails to disclose wherein the voltage across the resistor is generated by a high frequency current flowing through the decoupling capacitor.
However, Noda discloses, in Figure 4, wherein the voltage across the resistor (Para [0026], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb”) is generated by a high frequency current (iout) flowing through the decoupling capacitor (Para [0033], “When the inductor current iL exceeds the output current iout, electric charge is accumulated in the output capacitor C1, and thus the output voltage Vout is increased.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the generated resistor voltage of Noda in the protection system of Wu to achieve the benefit of complementarily controlling the switching transistors “in accordance with voltage variations, thereby stabilizing the output voltage Vout at a predetermined voltage.” (Noda, Para [0036]).
Regarding claim 16, Wu discloses the method of claim 11, but fails to disclose the method comprising:
receiving, with a comparator of the detection circuit, an amplified output from an amplifier and a short circuit voltage threshold;
receiving, with a signal latch, a fault detection signal from the comparator; and
outputting, with the signal latch, the fault trigger signal to a gate driver circuit.
However, Noda discloses, in Figure 4, the method comprising:
receiving, with a comparator (5) of the detection circuit, an amplified output (Ve) from an amplifier (3) and a short circuit voltage threshold (Para [0029], “error voltage Ve from the error amplifier is input to the…comparator 5, and the current detection voltage Vi….to the non-inverting input terminal of comparator 5”);
receiving, with a signal latch (7), a fault detection signal (Rst) from the comparator; and
outputting, with the signal latch, the fault trigger signal (Q) to a gate driver circuit (Para [0027], “RS flip-flop 7…reset with an output signal Rst from the comparator 5, and a driver circuit 8 that generates a control signal….in accordance with a signal output from an output terminal Q of the RS flip-flop 7”).
Regarding claim 17, Wu in view of Noda disclose the method of claim 16, and Noda continues to disclose wherein the short circuit voltage threshold (Vi) corresponds to a first resistor voltage greater than a second resistor voltage generated (Vfb) generated by a toggling of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb...the switching transistor M1 is turned on…current detection voltage Vi is linearly increased…and thus the output voltage Vout is increased…”).
Regarding claim 19, Wu discloses the method of claim 11, but fails to disclose wherein determining the short circuit is occurring includes:
amplifying the receiving voltage;
comparing the amplified voltage to a short circuit voltage threshold; and
determining the amplified voltage is greater than the short circuit voltage threshold, wherein the short circuit voltage threshold is based on a first resistor voltage generated by a current flowing through the decoupling capacitor during toggling of the power switch.
However, Noda discloses, in Figure 4, wherein determining the short circuit includes:
Amplifying (3) the receiving voltage (Vfb);
comparing (5) the amplified voltage (Ve) to a short circuit voltage threshold (Vi); and
determining the amplified voltage is greater than the short circuit voltage threshold (Para [0032], “Vi is lower than or equal to the error voltage Ve”), wherein the short circuit voltage threshold is based on a first resistor voltage generated by a current flowing through the decoupling capacitor during toggling of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb...the switching transistor M1 is turned on…current detection voltage Vi is linearly increased…and thus the output voltage Vout is increased…”).
Regarding claim 20, Wu discloses the method of claim 11, but fails to disclose wherein the voltage is generated by a high frequency current flowing through the decoupling capacitor.
However, Noda discloses wherein the voltage (Para [0026], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb”) is generated by a high frequency current (iout) flowing through the decoupling capacitor (Para [0033], “When the inductor current iL exceeds the output current iout, electric charge is accumulated in the output capacitor C1, and thus the output voltage Vout is increased.”)
Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li et al. (US 2020/0096574 A1). herein after Li.
Regarding claim 8, Wu discloses the protection system of claim 1, but fails to disclose wherein the power switch is a wide-bandgap switch, wherein the detection circuit is structured to transmit the fault trigger signal within 50ns of a beginning of the short circuit, and wherein the fault trigger signal is configured to cause a gate driver to turn off the power switch.
However, Li discloses, in Figure 1, wherein the power switch is a wide-bandgap switch (Para [0016], “power transistors 106, 108 are power field effect transistors or bipolar junction transistors”) wherein the detection circuit (Para [0015], “fault detection circuit”) is structured to transmit the fault trigger signal within 50 ns of a beginning of the short circuit (Para [0015], “sequence of fault detection, fault signaling, and relay command occurs quickly (e.g., in less than 0.5 microseconds)”), and wherein the fault trigger signal is configured to cause a gate driver to turn off the power switch (Para [0035], “outputting a fault signal to a controller, wherein the controller is configured to control power supply to the power transistor”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the fault trigger system of Li in the protection system of Wu, to achieve the benefit of reducing “the risk of electrical shock to human beings, and the risk of damage to other electronic or electrical equipment” (Li, Para [0001]).
Regarding claim 18, Wu discloses the method of claim 11, but fails to disclose wherein the power switch is a wide-bandgap switch, wherein transmitting, with the detection circuit, the fault trigger signal occurs within 50ns of a beginning of the short circuit, and wherein the fault trigger signal is configured to cause a gate driver to turn off the switch.
However, Li discloses, in Figure 1, wherein the power switch is a wide-bandgap switch (Para [0016], “power transistors 106, 108 are power field effect transistors or bipolar junction transistors”) wherein transmitting, with the detection circuit (Para [0015], “fault detection circuit”), the fault trigger signal occurs within 50ns of a beginning of the short circuit (Para [0015], “sequence of fault detection, fault signaling, and relay command occurs quickly (e.g., in less than 0.5 microseconds)”), and wherein the fault trigger signal is configured to cause a gate driver to turn off the power switch (Para [0035], “outputting a fault signal to a controller, wherein the controller is configured to control power supply to the power transistor”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Taylor.
Regarding claim 15, Wu discloses the method of claim 11, but fails to disclose wherein the equivalent resistance is between 200 microohms and 10 milliohms.
However, Taylor discloses wherein the equivalent resistance is between 200 microohms and 10 milliohms (Para [0107], “resistance value could essentially be zero, for example less than 1 ohm or less than 100 milliohm”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the resistance values of Taylor in the protection system taught by Wu and Colmbra, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        /JOHN W POOS/Primary Examiner, Art Unit 2896